DETAILED ACTION
	This office action is in response to the application and claims filed on June 26, 2020.  Claims 1-20 are pending, with claims 1, 13, and 19 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.

Drawings
The original drawings (twelve (12) pages) were received on June 26, 2020.  These drawings are acknowledged.

Specification
The abstract of the disclosure is objected to because the first recitation of “NO” should be fully written out once as “nitric oxide” before abbreviation.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-20 are objected to because of the following informalities: regarding each independent claim 1, 13, 19, there are numerous informalities and typos in these claims.  Regarding claims 1, 13, and 19, the term “NO” should be written out fully once as “nitric oxide” before abbreviation.  This change can be conducted in the respective preambles of claims 1, 13, and 19.  Further regarding claim 1, the typo “wherein a longitudinal axis of the optical cell intersect orthogonally” should read, “wherein a longitudinal axis of the optical cell intersects orthogonally.”  Also in claim 1, the typo “wherein the pulsed first laser beam intersecting the gas sample at the first location excite the NO in the gas” should read, “wherein the pulsed first laser beam intersecting the gas sample at the first location excites the NO in the gas.”  Further regarding claim 13, the phrase “wherein the first optical waveplate alters polarization state” should read “wherein the first optical waveplate alters (“a” or “the”) polarization state.”  Also in claim 13, the same “intersect(s)” and “excite(s)” typos (as in claim 1 above; three times for “intersect(s)”) are found.  Finally in claim 13, the phrase “a concave mirror for collecting a fluorescence signal” should read, “a concave mirror for collecting the fluorescence signal” because such signal is already defined in the “second laser source” section.  Regarding claim 19, the term “altering polarization state” should read “altering (“a” or “the”) polarization state.”  Also in claim 19, the same “intersect(s)” and “excite(s)” typos (as in claims 1 and 13 above) are found.  Appropriate correction is required.

The Examiner has identified numerous informalities and typos in claims 1, 13, and 19.  Applicant’s cooperation is requested to thoroughly and carefully review all 

Allowable Subject Matter
Other than the minor (objected to) informalities of claims 1, 13, and 19, Claims 1-20 are otherwise allowable over the closest prior art of the current record.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Han et al. CN ‘863; Fletcher US ‘848; see also PTO-892 form references B, C and O) does not expressly teach or reasonably suggest, in combination, each claim limitation as presented by any independent claim 1, 13, or 19.  
In particular, the key features for “detecting NO (“nitric oxide”) in a gas sample” specifically relates to the frequency conversion system of first pulsed laser to convert a fifth harmonic to be used in the optical cell (functionally as recited) and to use a second laser to photolyze nitrogen dioxide (NO2) in the gas sample to NO, and detect a fluorescence signal emitted from the optical cell.  Note that claims 1, 13, and 19 each recite generally the same subject matter, but claims 1 and 19 (as a method) are broader in scope while claim 13 recites most of the key structural features of the invention.  The Examiner must consider claims 1, 13, and 19 in the context of the disclosure and figures for such apparatus/method.  Based on such context, there is no anticipatory prior art reference (35 U.S.C. 102) found for the current record.  Further, and for the reasons enumerated above, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103 for any independent claim.  Claims 2-12, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-C, N, and O:

-Reference A to Fletcher ‘848 is pertinent to fluorescence detection for monitoring atmospheric pollutants using a harmonic generator.
-Reference B to Taylor ‘787 is pertinent to a monitor for hazardous air pollutants using a reference cell and tunable optical elements.
-Reference C to Cogill ‘190 is pertinent to a method for localizing the source of air pollution using sensors and pollution data.
-Reference N to Han CN ‘863 is pertinent to detection of nitric oxide using harmonics of a fundamental optical wave and information processing.
-Reference O to Hayashi JP ‘005 is pertinent to a method for detecting concentrations of a gas employing periodic signals and frequency components (fundamental wave and oddly multiplied frequency).

This application is in condition for allowance except for the following formal matters: 
-Corrections to the Abstract must be made.
-All Claim Objections to claims 1-20 must be addressed and corrected.
-If Applicant is aware of “Prior Art” pertinent to the pending claims 1, 13, and/or 19, a timely IDS (PTO-1449) must be filed in response to this Office Action.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 8, 2022